NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
A.F.T.E.R_, INC0RP0RATED, ANT1G0
APARTMENTs c0MPANY, ARE PR0PERT1ES,
ARGENT APARTMENTs 0F PH1LL1Ps, ARGENT
APARTMENTS 0F RI0, ARGENT APARTMENTS
0F RUD0LPH, ASHLAN1) ENTERPR1sEs,
BARNEVELD ENTERPR1sEs, BAY HARB0R, BEB,
BLUE HERON PARK APARTMENTS, B0sc0BEL
FAM1LY H0Us1NG, BR01)HEAD ELDERLY
H0UsING, C.F. cR01X ASSOClATES, CATHER1NE
SQuARE ASS0c1ATES, cHASSELL 1-:NTE`RPRISES
I, c1TY NATIONAL BANK & TRUST COMPANY,
c0BB ELDERLY H0US1NG, DAK0TA,
1NC0RP0RATED, 1)ARLINGT0N FAM1LY HOUS-
ING, 1:)0DGEvILLE ENTERPR1SEs, D01)GEvILLE
MUL'1‘1_FAM1LY HOUS1NG JACK D0UTH1TT,
ELLENDALE SQUARE ASS0cIA'1‘ES, LE0NARD
WESTR0M, SALLY WEsTR0M, PAUL V0LLAN, mo
SANDRA v0LLAN,
Plaintiffs,
AND
R&R INVESTORS,
Plaintiff~Appellee,
V.
UNITED STATES,
Defendant-Appellee,
V.

AFTER lNC V. US 2
HOGENSON R&R INVESTORS,
M0vants-Appellants.
2011-5054
Appeal from the United States Court of Federal
Claims in case n0. 03-CV-2264, Judge Susan G. Braden.
Before BRYsoN, L1NN, and PRosT, Circuic Ju,dges.
PROST, Circuit Judge.
0 R D E R _ _
R&R Investors move to reform the caption to reflect
its status as "Plaintiff-Appellee" and the status of the
proposed intervenors as “Movants-Appellants." R&R
Investors also move for summary affirmance of the Court
of Federal Claims’ order denying the proposed interve-
nors’ motion to intervene and to allow filing of a notice of
appeal, which is the subject of this appeal. Hogenson
R&R lnvestors (l'logens0n) oppose the motion. The
United States does not oppose the motion.
This case has a long history In 2003, a group of prop-
erty owners, including R&R Investors, brought Tucker
Act claims against the United States in the Court of
Federal Claims. In l\/fay 2007, the parties settled.
Fol1owing settlement, a dispute arose relating to the
accurate partnership of R&R Investors, with Hogenson
R&R InVestors claiming entitlement to the settlement
proceeds. That dispute was fully litigated in l\/linnesota
state court. The Minnesota court of appeals held that
R&R Investors, not Hogenson R&R Investors, was enti-

3 AFTER INC V. US
tled to the proceeds. In December 2009, the Minnesota
Supreme Court denied Hogenson’s petition for revieW.
After the conclusion of the Minnesota litigation, the
Court of Federal Claims dismissed the suit in April 2010
and denied Hogenson’s subsequent motion to vacate and
for reconsideration in l\/lay 2010. Hogenson then filed
with the Court of Federal Claims both a motion to inter-
vene and to allow filling a notice of appeal. At the same
time, Hogenson filed a writ of mandamus in this court,
alleging that they were entitled to the settlement pro-
ceeds.
Subsequently, this court denied Hogenson’s writ of
mandamus because the Minnesota Court of Appeals
determined that the Tucker Act claims are the property of
the current R&R Investors. The Court of Fede`ral Clain1s
then denied Hogenson’s motion to intervene. This appeal
followed.
Hogenson’s primary argument is that the Court of
Federal Claims cannot defer to the Minnesota court
because the Minnesota court misapplied the Anti-
Assignment Act, 31 U.S.C. § 3727. Hogenson argues that
the Takings claims remained an asset of the original
Hogenson R&R Partnership and was not the R&R Part-
nership’s claim to assert or on which to collect the settle-
ment proceeds.
Hogenson misreads the intention of the Anti-
Assignment Act. 13 U.S.C. § 3727 acts to protect the
government and “has been interpreted as being solely for
the Government’s own benefit to assent to and recognize
an assignment where it seems appropriate." G.L. Chris-
dan & Assoc. v. U.S., 312 F.2d 4l8, 423 (Ct. Cl. 1963); see
also McKenzie o. Iruing Trust Co., 323 U.S. 365 (1945)
("The provisions of the statute governing assignments of
claims against the Government are for the protection of

AFTER INC V. US 4
the Government and not for the equities of the claimants
as between themselves.")
Here, the government settled the claim against it,
recognizing R&R Investors as the partnership-in-interest
Hogenson’s reliance on the Anti-Assignment Act is mis-
placed. The Minnesota court settled the issue and the
Court of Federal Claims properly dismissed Hogenson’s
motions.
Accordingly, h
IT ls ORDERED THAT:
(1) The motion for summary affirmance is granted.
(2) The motion to reform the caption is granted. The
revised official caption is reflected above.
FOR THE COURT
 1 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk
51
inez
§§r'::
cc: Kenneth S. Kessler, Esq. 33 conn PpEALs mg
Erick G. Kaardal, Esq. THE FE9 L ClRCU'T
 L. RDb€l'tS, ESq.  1 7 
s24
_JAN HORBALV
CLERK